DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a transmission, comprising: a first and a second shaft; a shift group arranged between the first and the second shafts, wherein the shift group comprises at least two individually shiftable transmission units which differ from one another relative to the gear ratio thereof; a first power path and a second power path; and a planetary stage arranged between the shift group and the first shaft, wherein the planetary stage is configured such that a mechanical power introduced via the first shaft is transmittable to the second shaft via the second power path, the second power path being coupled-in or coupled-out; wherein, at least one transmission unit of the shift group is assigned to each power path; wherein, in at least one shifting state of the shift group, the flow of power runs via at least one respective transmission unit of the first and the second power path.
The prior art particularly fails to disclose the planetary stage comprises at least three planetary units, where each planetary unit includes at least one sun gear and respectively one planet carrier circulating around the sun gear; wherein, the planetary units are exclusively connected together via the planet carriers; wherein, a first and a second planetary unit are configured to be coupled-in or coupled-out via the respective sun gear relative to the first shaft; and wherein, the third planetary unit provides the power output for the first and the second power path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11187310 B2	Eisenhardt; Christoph et al.
US 10240668 B2	Raisch; Stefan
US 10539207 B2	Raisch; Stefan et al.
US 10086686 B2	Mueller; David et al.
US 8596157 B2		Vu; Thomas H.
EP 3109509 A1		RAISCH S
DE 102013110709 A1	OTTEN U

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659